WARD, Circuit Judge.
In these two actions I understand the complainant to be asserting its individual rights as a stockholder of the Interborough Rapid Transit Company. The defendants allege that it is not a bona fide stockholder. If it appear at any time in the course of the cause that the stock was transferred to the complainant collusively, for the purpose of giving jurisdiction to this court, it will be the duty of the court to dismiss the bill. Act March 5, 1875, c. 137, § 5, 18 Stat. 472 (U. S. Comp. St. 1901, p. 511).
The defendants are entitled to great latitude in examination upon this point, under the case of Blease v. Garlington, 92 U. S. 1, 23 L. Ed. 521. The rationale of that decision is to prevent new trials in equity causes, and to that end to give the court of last resort a complete record, upon which it can finally dispose of the cause. For this reason, the objections for irrelevancy and immateriality are not to be considered. The only limitation upon the extent of the examination is apparently that it should be confined to the issues and shall not violate the personal privileges of the witness. Consistently with these views, the witness must answer questions 25, 56, 57, 58, 59, 60, 69, 73, 74, and 75, and must produce the books andl papers mentioned in the notice of motion.
To this extent the motion is granted.